[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON METROPOLITAN LIFE INSURANCE COMPANY'S MOTION TO CORRECT AND/OR FOR RECTIFICATION DATED MAY 25, 1999 (DOCUMENT #847)
The Court writes to deny plaintiff's Motion to Correct because the concession by counsel for plaintiff at oral argument on March 17, 1999 was so clear and the Court has such a clear recollection of the concession by eminent counsel for the plaintiff that the Court considers comment on the Motion to Correct to be appropriate. This judge has heard numerous arguments from Attorney Oshinsky (admitted pro hac vice to the Superior Court for the case of Metropolitan Life InsuranceCompany vs. Aetna Casualty  Surety Company, et als). Over the year or so that the Court has heard arguments on a number of different motions, it has become clear that Attorney Oshinsky is a superb attorney, as is plaintiff's counsel, Attorney Francis Brady. Therefore, it is more than puzzling to entertain a motion which is so utterly without merit that the Court is tempted, but will decline to, speculate on its genesis.
Suffice it to say that this judge has a clear and positive recollection of a straightforward answer from counsel for CT Page 11891 plaintiff to the effect that the "occurrence" issue, also called the "number of occurrences" issue, was an issue that could be appropriately decided at this time by this judge on defendant's Motion for Summary Judgment. This Court did not take such a concession lightly, and decided this issue in reliance on that concession. "A party cannot present a case to the trial court on one theory and then ask a reversal in the Supreme Court on another," Grody v. Tulin, 170 Conn. 443, 447, quoting W. Maltbie, Connecticut Appellate Procedure (2d Ed. 1957) § 305.
The Motion to Correct and/or for Rectification is denied.
Koletsky, J. CT Page 11900 — 11905
[EDITORS' NOTE:  The case contained on this page is now located on Pages  11816 — 11821.] CT Page 11892